Citation Nr: 1801895	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  07-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978 and from August 1979 to March 1992.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2005 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has been transferred to the VA RO in Los Angeles, California.  

In October 2013, July 2015, and April 2016, the Board remanded this matter for further development. 

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

This claim was most recently remanded by the Board in April 2016.  At that time, the AOJ was instructed as follows: (1) contact the organization associated with the address provided by the Veteran in the July 2014 correspondence to determine whether the Veteran was still a resident there and, if not, whether the Veteran left a forwarding address or telephone number, (2) contact the Veteran to determine if he still wants a Board Hearing and whether he is willing to report to a VA examination, (3) schedule the Veteran for a Board hearing, (4) schedule the Veteran for a VA psychiatric examination, (5) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied.  

The Board finds, however, that the AOJ did not comply with the April 2016 Board's remand request to contact the organization associated with the address listed by the Veteran in a July 2014 correspondence.  See July 2014 VA Form 21-4138.  While the AOJ contacted the Veteran's aunt and his representative, there is no indication that it attempted to contact the organization regarding the whereabouts of the Veteran.  Accordingly, the Board finds that another remand is required at this time to ensure compliance with the April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the organization associated with the address provided by the Veteran in the July 2014 correspondence to determine whether he is still a resident there and, if not, whether he left a forwarding address or telephone number.  

2.  If contact with the Veteran is made, then ask him whether he still wants a Board hearing and whether he is willing to report to a VA examination.

3.  If the Veteran still wants a Board hearing, then schedule him for the requested hearing before a Veterans Law Judge.  Notify the Veteran and his representative of the date, time, and location of the hearing.

4.  If the Veteran is willing to report to a VA examination, then schedule him for a VA psychiatric examination.  The examiner should provide an opinion as to whether the criteria to establish a diagnosis of any psychiatric disorder have been met.  If a diagnosis of PTSD is warranted, then the stressor should be identified.

If PTSD is diagnosed, then the examiner should also address whether the diagnosis was based on the Veteran's fear of hostile military or terrorist activity, meaning that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, vehicle imbedded explosive device, incoming artillery rocket, or mortar fire, grenade small arms fire, including suspected sniper fire, or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.

5.  Then, readjudicate the claim, including making formal determinations regarding the alleged stressors and whether the Veteran's service was such that he could have been placed in fear of hostile action.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






